DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it employs legal terminology, specifically, “said”.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 5-6, 11-13, & 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cuttica (49677).  
Regarding claim 5, Cuttica teaches a convertible item (Figs. 1-2) comprising a plurality of shelf units (g), wherein each said shelf unit comprises a substantially horizontally extending leave (A in Fig. 1 Annotated from Cuttica) and at least one leave support (B) for supporting the leave; a drive system (f & C) connected to each said leave support such that the leaves remain substantially horizontal when the shelf units are moved (dashed lines in Fig. 2) between (1) a shelf configuration (solid lines in Fig. 2) whereby the leaves extend in spaced substantially horizontal parallel planes above one another, and (2) a substantially horizontal surface configuration (Fig. 1) whereby the leaves are positioned next to one another to form a substantially horizontal surface; and at least one surface support (a, a’, b) for supporting the shelf units and drive system.  

    PNG
    media_image1.png
    375
    656
    media_image1.png
    Greyscale

Regarding claim 6, Cuttica teaches a drive system (f & C) that comprises a respective shaft (C) connected to each said leave support (B), wherein each said shaft comprises a leave support connecting end (i.e., portion of C passing through B) and a working region (i.e., portion of C passing through f); and at least one drive (f) connected to the working regions of the shafts, such that the shafts are rotatable in unison (implied by Fig. 2).  
Regarding claim 11, Cuttica teaches a surface support (a, a’, b) in the form of a leg assembly (a, a’, b) comprising legs (a, a’, b) pivotally connected (via C) to the drive system (f & C) and/or at least one said shelf unit (Fig. 2).
Regarding claim 12, Cuttica teaches a convertible item (Figs. 1-2) that comprises an anti-tip mechanism (a, a’, b) so that the item is always balanced when moving between the shelf configuration and the substantially horizontal surface configuration.  
Regarding claim 13, Cuttica teaches an anti-tip mechanism that comprises the at least one surface support (a, a’, b) comprising a leg assembly (a, a’, b) pivotally connected (via C) to the drive system (f & C) and/or at least one said shelf unit (Fig. 2), whereby legs of the leg assembly extend apart from each other when pivoting to the substantially horizontal surface configuration, and the legs move closer together when pivoting to the shelf configuration (Fig. 2).
Regarding claim 18, Cuttica teaches a surface support (a, a’, b) connected to a said shelf unit (g) or said drive system (f & C) such that there is adequate leg room for a person seated at the substantially horizontal surface (implied by Fig. 1).
Regarding claim 19, Cuttica teaches a convertible item (Figs. 1-2) in the form of a convertible table and shelves (Figs. 1-2).  
Claim(s) 5-8, 11-12, & 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ye (CN108634642).  
Regarding claim 5, Ye teaches a convertible item (Figs. 1-2) comprising a plurality of shelf units (5), wherein each said shelf unit comprises a substantially horizontally extending leave (D in Fig. 1 Annotated from Ye) and at least one leave support (E) for supporting the leave; a drive system (3-4, 6-10, F) connected to each said leave support such that the leaves remain substantially horizontal when the shelf units are moved between (1) a shelf configuration whereby the leaves extend in spaced substantially horizontal parallel planes above one another, and (2) a substantially horizontal surface configuration whereby the leaves are positioned next to one another to form a substantially horizontal surface (par. 9-11); and at least one surface support (1) for supporting the shelf units and drive system.  
Regarding claim 6, Ye teaches a drive system (3-4, 6-10, F) that comprises a respective shaft (F) connected to each said leave support (E), wherein each said shaft comprises a leave support connecting end (i.e., portion of F passing through E) and a working region (i.e., portion of F passing through 3-4); and at least one drive (3-4, 6-10) connected to the working regions of the shafts, such that the shafts are rotatable in unison (implied by Fig. 1).  

    PNG
    media_image2.png
    452
    476
    media_image2.png
    Greyscale

Regarding claims 7-8, Ye teaches a drive (3-4, 6-10) that comprises two rigid linkage members (6) connected to the working regions of the shafts by way of pivot pins (7) or fastening pins (Fig. 1).  
Regarding claim 11, Ye teaches a surface support (1) in the form of a leg assembly (1) comprising legs (1) pivotally connected (Fig. 1) to the drive system (3-4, 6-10, F) and/or at least one said shelf unit (5).
Regarding claim 12, Ye teaches a convertible item (Figs. 1-2) that comprises an anti-tip mechanism (1) so that the item is always balanced when moving between the shelf configuration and the substantially horizontal surface configuration.
Regarding claim 18, Ye teaches a surface support (1) connected to a said shelf unit (5) or said drive system (3-4, 6-10, F) such that there is adequate leg room for a person seated at the substantially horizontal surface (Fig. 1).
Regarding claim 19, Ye teaches a convertible item that in the form of a convertible table and shelves (Figs. 1-2).  
Claim(s) 5-7, 9, 11-12, 14-15, & 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (CN109157002).  
Regarding claim 5, Yu teaches a convertible item (Figs. 1-2) comprising a plurality of shelf units (3), wherein each said shelf unit comprises a substantially horizontally extending leave (i.e., upper surface of 3) and at least one leave support (i.e., side edge of 3) for supporting the leave; a drive system (101-102, 1011-1017, 1021-1022) connected to each said leave support such that the leaves remain substantially horizontal when the shelf units are moved between (1) a shelf configuration (Fig. 2) whereby the leaves extend in spaced substantially horizontal parallel planes above one another, and (2) a substantially horizontal surface configuration (Fig. 1) whereby the leaves are positioned next to one another to form a substantially horizontal surface; and at least one surface support (4, 1019) for supporting the shelf units and drive system.  
Regarding claim 6, Yu teaches a drive system (101-102, 1011-1017, 1021-1022) that comprises a respective shaft (1022, 1014-1016) connected to each said leave support (i.e., side edge of 3), wherein each said shaft comprises a leave support connecting end (1022) and a working region (1014-1016); and at least one drive (1017) connected to the working regions of the shafts, such that the shafts are rotatable in unison (implied by Fig. 3).  
Regarding claims 7 & 9, Yu teaches a drive comprising at least one chain or belt drive (1017) that engages the working regions (1014-1016) of the shafts, and each working region is in the form of a sprocket (1014-1016) that meshes with the at least one chain or belt drive (Fig. 3).  
Regarding claim 11, Yu teaches a surface support (4, 1019) in the form of a leg assembly comprising legs (4, 1019) pivotally connected (via 1011) to the drive system (101-102, 1011-1017, 1021-1022) and/or at least one said shelf unit (3).  
Regarding claim 12, Yu teaches a convertible item that comprises an anti-tip mechanism (4, 1019) so that the item is always balanced when moving between the shelf configuration and the substantially horizontal surface configuration (Fig. 1).
Regarding claim 14, Yu teaches a drive system (101-102, 1011-1017, 1021-1022) that comprises at least one mounting frame or frame member (101-102) extending alongside the leave supports, and said shafts (1022, 1014-1016) extend through a wall (102) of the mounting frame or frame member such that the working regions (1014-1016) and leave supports (i.e., side edge of 3) are located at opposite sides of the wall (implied by Fig. 3).
Regarding claim 15, Yu teaches at least one mounting frame or frame member (101-102) of hollow or tubular construction (Fig. 3), and the working region (1014-1016) of each shaft (1022, 1014-1016) is located within the hollow interior (Fig. 3).
Regarding claim 18, Yu teaches a surface support (4, 1019) connected to a said shelf unit (3) or said drive system (101-102, 1011-1017, 1021-1022) such that there is adequate leg room for a person seated at the substantially horizontal surface (Fig. 1).
Regarding claim 19, Yu teaches a convertible item that in the form of a convertible table and shelves (Figs. 1-2).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cuttica (49677) in view of Yuan (10092089).  Cuttica teach(es) the structure substantially as claimed, including shelf units (g) each comprising a substantially horizontally extending leave (A); but fail(s) to teach a secondary shelf.  However, Yuan teaches the inclusion, on a leave (1), of a secondary shelf (12-13, 121) located beneath the substantially horizontally extending leave (Figs. 1 & 7).  It would have been obvious to one of ordinary skill in the art to add a secondary shelf, as taught by Yuan, to at least one of the leaves of Cuttica, in order to provide additional storage capacity.  Hence, Cuttica as modified would teach a secondary shelf (12-13, 121 of Yuan) dimensioned so as to be hidden beneath the substantially horizontal surface formed by the leaves (A of Cuttica) when in the substantially horizontal surface configuration (implied by Fig. 1 of Cuttica & Fig. 7 of Yuan), and the secondary shelf is dimensioned so as to serve as a secondary accessible shelf when in the shelf configuration (as in Fig. 7 of Yuan).  
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637